                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

 NICHOLAS WORMAN, individually and on
 behalf of similarly situated persons,

                    Plaintiff,
                                                    Case No. 2:20-cv-02223
        v.

 DREAM TEAM PIZZA, LLC, and JAMIE
 POULSEN,

                   Defendants.



                         NOTICE OF VOLUNTARY DISMISSAL

   Plaintiff Nicholas Worman, by and through the undersigned counsel and pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby dismisses his claims against Dream

Team Pizza, LLC and Jamie Poulsen with prejudice.

                                             Respectfully submitted,

                                             /s/ Richard M. Paul III
                                             Richard M. Paul III (KS # 17778)
                                             Laura C. Fellows (KS # 26201)
                                             PAUL LLP
                                             601 Walnut Street, Suite 300
                                             Kansas City, Missouri 64106
                                             Telephone: 816-984-8100
                                             Rick@PaulLLP.com
                                             Laura@PaulLLP.com

                                             ATTORNEY FOR PLAINTIFF
                               CERTIFICATE OF SERVICE

    The undersigned hereby certifies on August 3, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent notification of such filing
to all counsel of record.



                                                 /s/ Richard M. Paul III




                                             2
